Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “sending, to the wireless device, one or more movement instructions; receiving, from the wireless device, feedback on charging quality observed by the wireless device during movement in accordance with the one or more movement instructions” in view of the other limitations as called for in independent claim 93; the limitation of “receiving, from the base station, one or more movement instructions; moving in accordance with the one or more movement instructions; observing a charging quality during the movement; and sending, to the base station, feedback on the observed charging quality” in view of the other limitations as called for in independent claim 105; the limitation of “send, to the wireless device, one or more movement instructions; receive, from the wireless device, feedback on charging quality observed by the wireless device during movement in accordance with the one or more movement instructions” in view of the other limitations as called for in independent claim 115; and the limitation of “receive, from the base station, one or more movement instructions; move in accordance with the one or more movement instructions; observe a charging quality during the movement; and send, to the base station, feedback on the observed charging quality” in view of the other limitations as called for in independent claim 116.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849